Name: Council Implementing Regulation (EU) 2015/549 of 7 April 2015 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 8.4.2015 EN Official Journal of the European Union L 92/12 COUNCIL IMPLEMENTING REGULATION (EU) 2015/549 of 7 April 2015 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) No 961/2010 (1), and in particular Article 46(2) thereof, Whereas: (1) On 23 March 2012, the Council adopted Regulation (EU) No 267/2012. (2) By its judgment of 22 January 2015 in Joined Cases T-420/11 and T-56/12, the General Court of the European Union annulled Council Decisions 2011/299/CFSP (2) and 2011/783/CFSP (3) in so far as they include the following entities on the list of persons and entities subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012: Ocean Capital Administration GmbH, First Ocean Administration GmbH, First Ocean GmbH & Co. KG, Second Ocean Administration GmbH, Second Ocean GmbH & Co. KG, Third Ocean Administration GmbH, Third Ocean GmbH & Co. KG, Fourth Ocean Administration GmbH, Fourth Ocean GmbH & Co. KG, Fifth Ocean Administration GmbH, Fifth Ocean GmbH & Co. KG, Sixth Ocean Administration GmbH, Sixth Ocean GmbH & Co. KG, Seventh Ocean Administration GmbH, Seventh Ocean GmbH & Co. KG, Eighth Ocean Administration GmbH, Eighth Ocean GmbH & Co. KG, Ninth Ocean Administration GmbH, Ninth Ocean GmbH & Co. KG, Tenth Ocean Administration GmbH, Tenth Ocean GmbH & Co. KG, Eleventh Ocean Administration GmbH, Eleventh Ocean GmbH & Co. KG, Twelfth Ocean Administration GmbH, Twelfth Ocean GmbH & Co. KG, Thirteenth Ocean Administration GmbH, Fourteenth Ocean Administration GmbH, Fifteenth Ocean Administration GmbH, Sixteenth Ocean Administration GmbH, Kerman Shipping Co. Ltd, Woking Shipping Investments Ltd, Shere Shipping Co. Ltd, Tongham Shipping Co. Ltd, Uppercourt Shipping Co. Ltd, Vobster Shipping Co. Ltd, Lancelin Shipping Co. Ltd, IRISL Maritime Training Institute, Kheibar Co. and Kish Shipping Line Manning Co. (3) On the basis of a new statement of reasons, 32 of those entities should be included again on the list of persons and entities subject to restrictive measures. (4) By its judgment of 22 January 2015 in Case T-176/12, the General Court of the European Union annulled Council Decision 2012/35/CFSP (4) to include Bank Tejarat on the list of persons and entities subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012. (5) Bank Tejarat should be included again on the list of persons and entities subject to restrictive measures, on the basis of a new statement of reasons. (6) Regulation (EU) No 267/2012 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IX to Regulation (EU) No 267/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 88, 24.3.2012, p. 1. (2) Council Decision 2011/299/CFSP of 23 May 2011 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (OJ L 136, 24.5.2011, p. 65). (3) Council Decision 2011/783/CFSP of 1 December 2011 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (OJ L 319, 2.12.2011, p. 71). (4) Council Decision 2012/35/CFSP of 23 January 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (OJ L 19, 24.1.2012, p. 22). ANNEX (1) The entity listed below shall be inserted in the list set out in Part I of Annex IX to Regulation (EU) No 267/2012: I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran B. Entities Name Identifying information Reasons Date of listing 105. Bank Tejarat Postal Address: Taleghani Br. 130, Taleghani Ave. P.O. Box: 11365 -5416, Tehran; Tel. 88826690; Tlx.: 226641 TJTA IR; Fax 88893641; Website: http://www.tejaratbank.ir Bank Tejarat provides significant support to the Government of Iran by offering financial resources and financing services for oil and gas development projects. The oil and gas sector constitutes a significant source of funding for the Government of Iran and several projects financed by Bank Tejarat are carried out by subsidiaries of entities owned and controlled by the Government of Iran. In addition, Bank Tejarat remains partly owned by and closely linked to the Government of Iran which is therefore in a position to influence Bank Tejarat's decisions, including its involvement in the financing of projects regarded by the Iranian Government as a high priority. Furthermore, as Bank Tejarat provides financing to various crude oil productions and refining projects which necessarily require the acquisition of key equipment and technology for those sectors whose supply for use in Iran is prohibited, Bank Tejarat can be identified as being involved in the procurement of prohibited goods and technology. 8.4.2015 (2) The entities listed below shall be inserted in the list set out in Part III of Annex IX to Regulation (EU) No 267/2012: III. Islamic Republic of Iran Shipping Lines (IRISL) B. Entities Name Identifying information Reasons Date of listing 4. Ocean Capital Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB92501 (Germany) issued 4 Jan 2005 A German-based IRISL holding company that is owned and controlled by IRISL. 8.4.2015 5. First Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94311 (Germany) issued 21 Jul 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 5a. First Ocean GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102601 (Germany) issued 19 Sep 2005; IMO Nr. 9349576 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 6. Second Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94312 (Germany) issued 21 Jul 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 6a. Second Ocean GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102502 (Germany) issued 24 Aug 2005; IMO Nr.: 9349588. Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 7. Third Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94313 (Germany) issued 21 Jul 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 7a. Third Ocean GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102520 (Germany) issued 29 Aug 2005; IMO Nr.:9349590 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 8. Fourth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94314 (Germany) issued 21 Jul 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 8a. Fourth Ocean GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102600 (Germany) issued 19 Sep 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 9. Fifth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94315 (Germany) issued 21 Jul 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 9a. Fifth Ocean GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102599 (Germany) issued 19 Sep 2005; IMO Nr.: 9349667 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 10. Sixth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94316 (Germany) issued 21 Jul 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 10a. Sixth Ocean GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102501 (Germany) issued 24 Aug 2005; IMO Nr.: 9349679 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 11. Seventh Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94829 (Germany) issued 19 Sep 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 11a. Seventh Ocean GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102655 (Germany) issued 26 Sep 2005; IMO Nr.: 9165786 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 12. Eighth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94633 (Germany) issued 24 Aug 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 12a. Eighth Ocean GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102533 (Germany) issued 1 Sep 2005; IMO Nr.: 9165803 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 13. Ninth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94698 (Germany) issued 9 Sep 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 13a. Ninth Ocean GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102565 (Germany) issued 15 Sep 2005; IMO Nr.: 9165798 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 14. Tenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 14a. Tenth Ocean GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102679 (Germany) issued 27 Sep 2005; IMO Nr.: 9165815 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 15. Eleventh Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94632 (Germany) issued 24 Aug 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 15a. Eleventh Ocean GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102544 (Germany) issued 9 Sep 2005; IMO Nr. 9209324 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 16. Twelfth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRB94573 (Germany) issued 18 Aug 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 16a. Twelfth Ocean GmbH & Co. KG Schottweg 5, Hamburg 22087, Germany; Business Registration Document # HRA102506 (Germany) issued 25 Aug 2005 Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 17. Thirteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 18. Fourteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 19. Fifteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 20. Sixteenth Ocean Administration GmbH Schottweg 5, Hamburg 22087, Germany Owned by IRISL through Ocean Capital Administration GmbH which is an IRISL holding company. 8.4.2015 37. IRISL Maritime Training Institute No 115, Ghaem Magham Farahani St. P.O. Box 15896-53313, Tehran, Iran IRISL Maritime Training Institute is owned and controlled by IRISL which holds 90 % of the company's shares and whose representative is Vice-President of the Board of Directors. It is involved in the training of IRISL employees. 8.4.2015 39. Kheibar Co. Iranshahr shomali (North) avenue, nr 237, 158478311 Tehran, Iran Kheibar Co. is owned and controlled by IRISL which holds 81 % of the company's shares and whose representative is a member of its Board of Directors. It provides spare parts for shipping vessels. 8.4.2015 40. Kish Shipping Line Manning Co. Sanaei Street Kish Island Iran Kish Shipping Line Manning Co. is owned and controlled by IRISL. It is involved in the recruitment and personnel management of IRISL. 8.4.2015